Citation Nr: 1729899	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot wound over the right eye.  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), personality disorder and memory loss.  

3.  Entitlement to service connection for sialadenitis and temporomandibular joint (TMJ) spasm, claimed as pain when chewing and teeth falling out.  

4.  Entitlement to service connection for a back disability.  

5.  Entitlement to service connection for a neck disability.  

6.  Entitlement to service connection for a bone taken out of the right hip, claimed as bone missing out of the side.  

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

8.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

9.  Entitlement to service connection for diabetes mellitus.  

10.  Entitlement to service connection for an immune disorder, claimed as sore throat and lungs filled with fluid.

11.  Entitlement to service connection for arthritis.  

12.  Entitlement to service connection for erectile dysfunction.  

13.  Entitlement to service connection for hypertension.  

14.  Entitlement to service connection for coronary artery disease.  

15.  Entitlement to an initial compensable disability rating for hemorrhoids.  

16.  Entitlement to an initial disability rating in excess of 30 percent prior to October 1, 2012 and in excess of 60 from percent October 1, 2012 for chronic gastritis and gastroesophageal reflux disease (GERD).  

17.  Entitlement to an effective date earlier than October 1, 2012 for the grant of service connection for GERD.

18.  Entitlement to compensation for self-support based on permanent incapacity for CJ.  

19.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1979 to November 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in March and May 2010, April 2011, and November 2012 of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in May 2014.  A transcript of that hearing has been associated with the claims file.  The May 2014 Board hearing only addressed the issue of special monthly compensation based on the need for regular aid and attendance which was adjudicated in the Board's December 2014 decision; the service connection, increased rating, compensation for self-support and early effective date issues were not specifically addressed at the hearing. 

The Board remanded the claims currently on appeal in December 2014.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the December 2014 Board remand, the May 2010 rating decision granted service connection for hemorrhoids, rated as noncompensable effective May 11, 2009 and denied service connection for hypertension and coronary artery disease.  Notice of disagreement was received from the Veteran in July 2010.  Where a notice of disagreement has been filed with regard to an issue, and no statement of the case has been issued, the Board must remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Indeed, the Board previously remanded the case for that purpose in December 2014.  However, these matters were not addressed in either Statement of the Case (SOC) issued in March 2015.  Board remand instructions are neither optional nor discretionary, and substantial compliance is required. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  In view of Manlincon, a statement of the case is required to address the issues of entitlement to service connection for hypertension and coronary artery disease and an initial compensable disability rating for hemorrhoids.

Concerning the remaining claims on appeal, the Board previously remanded the claims pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the RO reissued the March 2011 SOC and issued another SOC in March 2015.  In March 2015, the Veteran perfected the appeal by filing a Substantive Appeal.  On his Substantive Appeal, the Veteran requested a Board hearing at a local VA office, or Travel Board hearing.  He reiterated this request in an October 2016 statement.  This hearing has not yet been held.

The AOJ issued a supplemental SOC in February 2016 regarding TDIU.  The Board finds the issue of entitlement to a TDIU inextricably intertwined with the other issue remanded herein.  Therefore, although the Board regrets the additional delay, the issue of entitlement to TDIU must also be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered). 

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran with a statement (or statements, if appropriate) of the case that address the issues of entitlement to service connection for hypertension and coronary artery disease and an initial compensable disability rating for hemorrhoids.

2.  The Veteran must be informed of his appeal rights, in including his right to a hearing, and of the actions necessary to perfect an appeal on the issues.  These matters should only be returned to the Board if the appeal is perfected by the submission of a timely substantive appeal.

3.  Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




